Citation Nr: 0323440	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether the veteran's daughter was permanently incapable of 
self-support prior to the age of 18.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





REMAND

The appellant is the daughter of the veteran who had active 
service from March 1968 to October 1969.  The veteran died in 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
VARO in Columbia, South Carolina, which denied a claim of 
entitlement to recognition of the appellant as a "child" for 
purposes of entitlement to benefits on the basis of permanent 
incapacity for self-support prior to attaining the age of 18.  

While the file was in the possession of the Board, additional 
development was undertaken in April 2003.  A physician 
knowledgeable in sickle cell disease accorded the appellant 
an examination in July 2003.  In Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the regulatory 
provision in 38 C.F.R. § 19.9 that allowed the Board to 
develop evidence on a claim.  In essence, the Federal Circuit 
held that § 19.9(a)(2) denied an appellant "one review on 
appeal to the Secretary" when the Board considered 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain a 
waiver of the right to initial RO review from the appellant.  

The physician who conducted the July 2003 examination 
indicated that he had reviewed the claims file in detail.  He 
noted that it was "possible" that the appellant had become 
permanently incapable of self-support prior to the age of 18.  
However, he added that in his opinion a more complete medical 
record documentation for the time frame between 1990 and 1994 
would be helpful.  The physician noted that the current 
medical records only documented sketchy outpatient visits 
during that time frame.  He believed the discharge summaries 
from various hospitalizations between 1990 and 1994 would be 
helpful and should be sought from Dr. Pendarvis and other 
health care providers.

The Board notes that a review of the record reveals that in a 
September 1998 communication, Ben C. Pendarvis, Jr., M.D., 
stated the appellant had been followed in his office from the 
time she was 5 months of age.  He noted she had been 
hospitalized "many times" because of sickle cell 
difficulties.  

In view of the foregoing, further development is in order and 
the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  See also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
for sickle cell disease between 1990 and 
1994.  With any necessary authorization 
from her, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by her that 
have not been secured previously.  Of 
particular interest are any records from 
the sickle cell team at the Medical 
University of South Carolina in 
Charleston, South Carolina, pertaining to 
treatment and evaluation of the appellant 
between 1990 and 1994.  Also of 
particular interest are any additional 
communications from Ben C. Pendarvis, 
Jr., M.D., 940 Holly, N.E., Orangeburg, 
South Carolina 29115 pertaining to 
treatment and evaluation of the appellant 
between 1990 and 1994.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The purpose of this REMAND is to comply with governing 
adjudicative procedures and to obtain additional development.  
The Board intimates no opinion as to the final outcome.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


